O’Brien, S.
This is an appeal by the executors and trustees from the report of the transfer tax appraiser and the order entered thereon on the grounds: (1) That the value of the fife estate of Eliza J. Vaughan was based on the expectancy of her fife and not upon its actual duration; (2, 3 and 4) that surviving fife estates have been valued without making deduction or allowance for the value of the primary fife estates; (5 and 6) that the tax has been, assessed on the full undiminished value of the remainder interests after the fife estates and surviving fife estates without deduction or allowance for the valué of the said fife estates and surviving fife estates; (7) that the appraiser, in obtaining from the Superintendent of Insurance the values of the surviving life estates, failed to follow the requirements and directions of the Transfer Tax *313Law; (8) that chapter 144 of the Laws of 1925,  in so far as it directs the valuation of the said surviving life estates and remainders, is unconstitutional.
The decedent died September 23, 1926. The first ground of appeal is denied. Eliza J. Vaughan died one week subsequent to the decedent. The appraiser properly fixed the value of her life estate upon her expectancy as at the date of death of decedent and not upon the actual duration of her life. (Matter of White, 208 N. Y. 64.) The appeal on the second, third and fourth grounds is denied. The method of valuation of the surviving life estates adopted by the appraiser is proper. (Matter of Hosford, 129 Misc. 825; Matter of Saks, N. Y. L. J. June 21, 1927.) The fifth and sixth grounds of appeal are denied. (Matter of Hecht, 219 App. Div. 656; Matter of Simonson, Id.; Matter of Aronstein, Id. 819.) The seventh ground of appeal is denied. (Matter of Hosford, supra; Matter of Saks, supra.) The appeal on the eighth ground is denied. (Matter of Hecht, supra; Matter of Simonson, supra; Matter of Aronstein, supra.)
The taxing order is affirmed.